Case 1:19-bk-12206       Doc 39   Filed 10/16/19 Entered 10/16/19 20:22:38             Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Benjamin Phillips, Jr.                                     Case No. 19-12206
Sharon M. Phillips                                         Chapter 13
       Debtors                                             Judge Beth A. Buchanon
                                  Amendment to Schedules

Come now the Debtors and respectfully amend the following schedules:

   1. Schedule J to reflect itemized deductions regarding housing costs and allocation thereof.

                                                        Respectfully Submitted,

                                                        /s/Dennis Risch, Esq.
                                                        Dennis Risch, Esq. 0008293
                                                        Godbey Law LLC
                                                        Attorney for Debtors
                                                        708 Walnut Street, Suite 600
                                                        Cincinnati, OH 45202
                                                        (513) 241-6650
                                                        (513) 241-6649 fax
                                                        Dennis@godbeylaw.com

                                    Debtors’ Verification

We declare, under penalty of perjury, that we have read the attached amendments and that they
are true and correct to the best of our knowledge, information and belief.

  Date: October 16, 2019                                /s/Benjamin Phillips, Jr
                                                        Benjamin Phillips, Jr.



                                                        /s/Sharon M. Phillips_
                                                          Sharon M. Phillips
Case 1:19-bk-12206        Doc 39     Filed 10/16/19 Entered 10/16/19 20:22:38                Desc Main
                                     Document     Page 2 of 2


                                         Certificate of Service

I hereby certify that on October 16, 2019, a copy of the foregoing Amendment to Schedules was
served on the following registered ECF participants, electronically through the court's ECF System at the
email address registered with the court:


US Trustee
Margaret A. Burks, Ch 13 Trustee

and on the following by ordinary U.S. Mail addressed to:

Benjamin Phillips, Jr.
Sharon M. Phillips
414 Honeycomb Way
St. Johns, FL 32259


                                                        /s/Dennis Risch, Esq.
                                                        Dennis Risch, Esq. 0008293
